In a hybrid (1) proceeding pursuant to CPLR article 78 to review three determinations of the respondent Commissioner of the New York State Department of Social Services, dated May 5, 1987, May 28, 1987, and August 19, 1987, respectively, and made after fair hearings, which, inter alia, confirmed the determinations of the respondent Commissioner of the Suffolk County Department of Social Services to deny energy assistance to the appellants because each of them shared a single utility meter or heating system with other residents, and (2) action, inter alia, for a judgment declaring the "Multiple *595Dwelling Restriction” in Administrative Directive 86 ADM-11A, invalid, the petitioner-plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Suffolk County (D’Amaro, J.), dated June 29, 1988, as dismissed the hybrid proceeding and action.